Citation Nr: 1104546	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-16 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a heart disorder with a 
pacemaker, claimed as secondary to PTSD.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Nashville 
RO.

In May 2008, a local hearing was held with a Decision Review 
Office and, in May 2010, a Central Office hearing was held before 
the undersigned.  Transcripts of these hearings are associated 
with the claims file.

At the hearing, the Veteran was granted a 60-day abeyance period 
for submission of a private medical evidence.  In July 2010, the 
Board received a medical opinion from the Veteran's private 
physician and a statement that waived initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

The Veteran's DD Form 214 shows that his military occupational 
specialty (MOS) was wheel vehicle maintenance.  His service 
personnel records also show he was a wrecker crewman and that he 
served in Vietnam from January 1968 to January 1969 with the 19th 
Lt. Maintenance Co.

In pertinent part, the Veteran provided details of a stressor 
that involved the accidental shooting of another American 
soldier.  He indicated that on a particular date in March 1968 he 
and a friend were off duty from doing guard duty and were 
sleeping in bunks in the back of a bunker.  He was awoken at 
approximately 1:30 to 2:00 in the morning by the sounds of the 
two soldiers on guard duty shouting "halt".  He took a rife 
from one of the soldiers and when the unknown person jumped into 
his bunker, the Veteran fired.  He was unaware that the semi-
automatic rifle had been modified to be fully automatic, so the 
rifle when off several times.  Shortly thereafter, he realized 
the person was an American with bandages on his head.  He later 
learned the man had been taken to the 93rd Evac Hospital.  He was 
questioned about the shooting but no formal hearing or proceeding 
followed.  Because the soldier he shot had been an African 
American, other African American soldiers had threatened his 
life.  The Veteran talked to the Chaplain several times about the 
incident until the new, temporary Company Commander told him to 
stop talking about the incident or he would end up in 
Leavenworth.  He found out the incident had been changed from an 
accidental shooting.  (See hearing transcripts in May 2008 and 
May 2010).

The RO denied the Veteran's claim for PTSD on the basis that his 
alleged stressors could not be confirmed, and that he was not 
shown to have served in combat.

However, effective July 12, 2010, VA amended its regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f), in part, as follows:

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

To date, the RO has not addressed the Veteran's claim in light of 
the amended regulations.  Therefore, a remand in this case is 
required.  The Board will defer review of the claim for service 
connection for a heart disorder which is claimed as due to PTSD 
as that matter is inextricably intertwined with the PTSD claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice that 
includes information on how to substantiate 
all the elements of the claim for service 
connection for PTSD pursuant to 38 C.F.R. § 
3.304(f)(3) effective July 12, 2010. 

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  After all such development has been 
completed, the RO or AMC should readjudicate 
the merits of the claim in light of the 
amended regulations.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  If 
service connection for PTSD is granted, the 
RO should readjudicate the claim for service 
connection for a heart disorder claimed as 
secondary to PTSD.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


